Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 6-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2021.
Claims 2-5 are examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello (US 3640274).
Regarding claim 2, Costello discloses an fluid administering device for the eye comprising a fluid delivery package (entire device, figure 1) comprising a reservoir (reservoir interior to container 1, figure 3, col 2, lines 27-32) comprising one or more apertures (aperture of nozzle 3, figure 1, col 2, lines 30-32) an actuator (the manual compression of the container 1 creates pressure) configured to eject fluid from the reservoir through one or more apertures to the target location (col 2, lines 30-32), a 
Regarding claim 3, Costello discloses the concave mirror comprises an opening (figure 1-2, the opening where nozzle 3 is situated in the concave mirror) through which fluid is delivered to the target location (nozzle delivers the fluid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Costello.


Costello discloses in another embodiment that the mirror is spherical shape (figure 10, cap 30 having inner mirror 33, col 3, lines 1-10).
Costello provides multiple alternatives to reflecting images of the eye (col 3, lines 1-10, col 1, 20-30. It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to substitute the shape of Costello in embodiment one with the shape of the Costello mirror in the further embodiment to reflect image of the eye for the dropping fluid. Doing so would not hinder the prior art device from operating as intended and both are disclosed in Costello.
Regarding claim 5, Costello does not discloses the spherical mirror has a focal distance ranging from 10 to 100mm.
However, it would have been obvious to one having ordinary skill in the art at effective filling date of the invention select an an optimal focal distance for the purpose of allowing the user to see the eye when administering fluid from the fluid administering device. The focal distance of the mirror is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Costello teaches that in order for the device must allow the operator to see the eye before administering fluid into the eye (col 2, lines 20-30); therefore, the focal distance of the mirror has a direct effect on allowing the eye to be seen during line up and administration, thus being a result effective variable. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781